In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-14-00238-CV


                             ALLEN DWAYNE BATES, APPELLANT

                                                    V.

             JOEL W. RICHARDSON SHERIFF OF THE RANDALL
      COUNTY JAIL AND THE INMATE TRUST FUND ACCOUNT, APPELLEES

                              On Appeal from the 181st District Court
                                       Randall County, Texas
                   Trial Court No. 63,202-B, Honorable David Gleason, Presiding

                                         November 13, 2014

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Allen Dwayne Bates, an inmate proceeding pro se, perfected this

appeal from the trial court’s order dismissing his suit for want of prosecution. The

clerk’s record was filed on July 29, 2014.1 Bates’s brief was, therefore, due on August

28, 2014. See TEX. R. APP. P. 38.6(a). Bates did file his brief on September 19, 2014,

along with a motion to extend the time to file his brief. While we granted Bates’s motion


      1
          No reporter’s record was filed in this case as there were no recorded hearings held.
for extension of time, we did not file his brief because it did not comply with the

requirements of Texas Rules of Appellate Procedure 9 and 38, specifically in that the

brief did not include citations to authority or the record, or certificate of service. The

Clerk of this Court notified Bates of these deficiencies by letter dated September 26,

2014, and further informed him that the Court directed him to file a corrected brief on or

before October 6. When no corrected brief had been received by this Court, by letter

dated October 24, the Clerk of this Court again notified Bates that his corrected brief

was past due and that failure to file his brief with this Court on or before November 3,

would result in dismissal of his appeal pursuant to Rule 38.8(a) of the Texas Rules of

Appellate Procedure. By letter dated November 3, Bates responded that he would not

be able to file a corrected brief.


       Accordingly, we now dismiss this appeal for want of prosecution and failure to

comply with a notice from the Clerk of this Court requiring the filing of a corrected brief

within a specified time. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                          Mackey K. Hancock
                                              Justice




                                             2